United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3709
                                    ___________

Elmer Webb, Sr.,                      *
                                      *
          Petitioner,                 *
                                      * Appeal from the United States
    v.                                * Tax Court.
                                      *
Commissioner of Internal Revenue,     *
                                      * [UNPUBLISHED]
          Respondent.                 *
                                 ___________

                          Submitted: March 4, 1998
                              Filed: March 10, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Elmer Webb, Sr., appeals the United States Tax Court&s1 dismissal of his action
for lack of subject matter jurisdiction. After a careful review of the record and the
parties& submissions on appeal, we affirm the Tax Court&s dismissal for lack of subject
matter jurisdiction. We reject Webb&s other arguments on appeal as without merit.

      Accordingly, we affirm. See 8th Cir. R. 47B.




      1
       The Honorable Mary Ann Cohen, Chief Judge, United States Tax Court.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-